Citation Nr: 0518851	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The veteran fractured his right ankle prior to service and 
the residuals of the fracture increased in disability during 
active service. 


CONCLUSION OF LAW

Residuals of a right ankle fracture were aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

To ensure that the veteran has been provided with information 
and assistance in the development of his claim, the Board has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated a former legal 
requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The veteran has 
been fully informed of the evidence needed to support his 
claim and all reasonable assistance, including a VA 
examination in connection with the claim, has been provided.  
In any event, in view of the favorable decision in this case, 
any deficiencies in application of the VCAA in this case are 
harmless error and the Board need not further address the 
procedural matters encompassed by VCAA.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the August and December 2004 personal 
hearings; lay statements; service medical records; private 
treatment reports; and VA outpatient treatment and 
examination reports.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As pertinent to this case, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Davis v. Principi, 276 F.3d 1341 (2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
residuals of a right ankle fracture.  He contends that a pre-
existing right ankle fracture was aggravated during active 
service.  

On the August 1963 examination for enlistment, the veteran 
reported that he had broken his right leg at age 18 and had 
undergone surgery on his right ankle.  The examination report 
noted that the veteran had a surgical scar on his right 
ankle.  At that time he was assigned a physical profile of 
"1" for his lower extremities.  No further notation was 
made of any examination or inspection of the ankle upon 
entrance to service.  The service medical records do not show 
any complaints or findings related to the right ankle.  At 
his August 1967 separation examination, it was noted that the 
veteran had a plate in his right ankle that existed prior to 
service.  He was then assigned a physical profile of "2" 
for his lower extremities.  

The veteran was seen in February 2003 on his first visit to a 
VA clinic.  It was noted that the veteran had sustained an 
athletic injury to his right ankle prior to active service 
and a plate and screws were inserted.  On examination, the 
veteran complained of intermittent pain in his right foot, 
though he exhibited full range of motion.  Following an 
examination, the veteran was diagnosed with arthritis in his 
right foot and some joint stiffness in his right ankle.  It 
was noted that he had a past history of trauma to his right 
ankle for which he was now having some trouble.  In an 
addendum, the examiner stated that it seemed "reasonable" 
that the veteran's military service could have contributed to 
the degeneration of his ankle.  He further noted that the 
disorder had gotten to a point that it needed attention as 
soon as possible.  

The veteran was referred to a VA podiatry clinic in February 
2003 for examination by a podiatrist due to right foot and 
ankle pain.  The examiner advised the veteran that the pain 
he was experiencing was secondary to injury 40 year earlier, 
along with traumatic arthritis.  

On his compensation claim in March 2003, the veteran stated 
that his right ankle fracture had been aggravated by his 
active service when he climbed stairs and did sit-ups.  He 
also stated that his military boots had rubbed and irritated 
the surgical scar on his ankle.  

In April 2003 the veteran was afforded a VA examination for 
compensation purposes.  He stated that he had fractured his 
right ankle in 1962 in a basketball game, prior to entering 
active service, and that an open reduction was performed and 
a plate was inserted.  He indicated that approximately 6 
months after the cast on his right ankle was removed, he 
entered active service.  The veteran stated that during 
active service, he had some sensitivity and aching.  
Following an examination, the veteran was diagnosed with 
status postoperative ankle fracture prior to active service.  
The examiner concluded that it was less likely that the 
veteran's right ankle disorder was related to his military 
service.  She reasoned that there was no record of any 
treatment during service or at the time of separation from 
service.  The only reported complaints were from his earlier 
VA visit in 2003, based on the available records that were 
reviewed.  

Private medical records received in April 2003 show an entry 
dated in June 1979 wherein it was noted that the veteran 
complained that his right ankle had been aching.  He 
indicated that his right leg had been broken in 1962 and he 
had a plate in it.  He had good range of motion.  Use of 
aspirin was recommended for pain.  

Statements by the veteran's wife and associates, received in 
May 2003, are to the effect that the veteran had problems 
with his right leg since service and that the leg was 
aggravated by service.  

In June and November 2004 statements, the VA examiner who had 
seen the veteran for treatment in February 2003 stated that 
it was "more likely than not" that the veteran's military 
service aggravated his right ankle disorder.  In November 
2004, the VA examiner elaborated by stating that the 
veteran's 1962 surgical site had not entirely healed when he 
entered service in 1963 and that his in-service duties, 
including heavy lifting, aggravated the surgical site.  

At his August 2004 RO hearing, the veteran testified that 
soon after entering active service he had weakness and 
soreness of his right ankle.  He stated that the plate that 
had been inserted in his right ankle was painful during basic 
training.  He maintained that his activities in basic 
training aggravated his right ankle disorder. 

At his December 2004 hearing before the Board at the RO, the 
veteran testified that he was involved in transportation 
during active service and that he loaded trucks and planes.  
He recalled that his right ankle became tired when he 
performed these duties and that he had to rest 15-20 minutes 
to recover.  

The record is clear that the veteran fractured his right 
ankle, apparently in a high school sports-related injury, 
prior to service and he does not contend otherwise.  The 
injury was noted when he was examined for service, but there 
is no evidence from the service medical records of any 
pertinent complaints or treatment during the veteran's four-
year term of service.  The first reported complaints were 
some 12 years after service.  Nor does the record provide 
definitive medical evidence or opinion after service as to 
whether the residuals of the right ankle fracture residuals 
were aggravated by service.  Two VA examiners who have 
addressed the issue, one who had seen the veteran for 
treatment purposes many years after service and the other on 
the compensation examination, have reached different 
conclusions as to whether the ankle joint was aggravated by 
service.  Both have provided reasons for their conclusions.  

In this case, given the conflicting medical opinions as to 
whether the pre-existing ankle injury was aggravated by 
service, the Board is persuaded by the evidence set forth in 
the veteran's service medical records noting that the 
physical profile for his lower extremities changed, at least 
in the view of the examiner at separation, from a "1" on 
examination for enlistment to a "2" at separation.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the physical profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  This evidence does not 
appear to have been addressed by the VA compensation 
examiner, although it was noteworthy, as stated, that there 
was no reported treatment during service or any complaints 
noted at separation and the initial post service medical 
evidence is years after service.  
Taking all these factors into consideration, along with the 
conclusion in June and November 2004 by the VA examiner who 
saw the veteran for treatment of his right ankle that it was 
"more likely than not" that service aggravated his right 
ankle fracture residuals, it may not reasonably be concluded 
that a preponderance of the evidence is against the claim.  
Rather, the Board finds that the evidence of record is in 
relative equipoise as to whether the veteran's right ankle 
disability underwent an increase in disability during 
service.  38 U.S.C.A. § 5107 (West 2002).  Resolving 
reasonable doubt in the veteran's favor, service connection 
for residuals of a right ankle fracture by aggravation is 
warranted.  


ORDER

Service connection for residuals of a right ankle fracture is 
granted. 



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


